

NOTE AND WARRANT PURCHASE AGREEMENT


DATED MAY 16, 2008




AMONG


THIRD EYE CAPITAL CORPORATION,
AS AGENT,




THE PURCHASERS FROM TIME TO TIME PARTY HERETO


AND


AE BIOFUELS, INC.,
AS THE COMPANY
 


--------------------------------------------------------------------------------




LIST OF EXHIBITS


Exhibit A - Form of Note
Exhibit B - Form of Warrants
 
LIST OF SCHEDULES


Disclosure Schedule


Schedule A - Purchasers

i

--------------------------------------------------------------------------------




NOTE AND WARRANT PURCHASE AGREEMENT



THIS NOTE AND WARRANT PURCHASE AGREEMENT (this “Agreement”) is made as of May
16, 2008 among AE BIOFUELS, INC., a Nevada corporation (the “Company”), THIRD
EYE CAPITAL CORPORATION, an Ontario corporation, as agent (“Agent”) and the
PURCHASERS from time to time parties hereto.
 
The parties hereto agree as follows:
 
SECTION 1
 
DEFINITIONS
 
1.1 Definitions. For the purposes of this Agreement, the following terms have
the meanings set forth below (such meanings to be applicable to both the
singular and plural forms of the terms defined):


“Affiliate” of any particular Person means any other Person directly or
indirectly controlling, controlled by or under common control with such
particular Person. The term “control” means the possession, directly or
indirectly, of the power to direct the management and policies of a Person
whether through the ownership of voting securities, by contract or otherwise.


“Business Day” means any day other than a Saturday, Sunday or public holiday
under the laws of the Toronto, Canada or the State of New York or other day on
which banking institutions are authorized or obligated to close in Toronto,
Canada or New York, New York.


“Change in Control’’ means an event or series of events by which any of the
following occurs:


(a) Eric McAfee ceases to be employed as Chief Executive Officer or Chairman of
the Company;
 
(b) any Person is or becomes the beneficial owner, directly or indirectly, of
more than 50% of the total voting power of all outstanding classes of voting
capital stock of the Company;
 
(c) the adoption of a plan relating to the liquidation or dissolution of the
Company;
 
(d) on any date, a majority of the Company’s Board of Directors does not consist
of Persons (i) who were directors on the Closing Date (“Continuing Directors”)
or (ii) whose election or nomination as directors was approved by at least 2/3
of the directors then in office who are Continuing Directors or whose election
or nomination was previously so approved;


(e) the Company fails to own, directly or indirectly, 100% of each of the
Significant Subsidiaries (other than Energy Enzymes, Inc.);


(f) any sale of all or substantially all of the Company’s assets or common
stock; or


(g) the execution by the Company or any of its Subsidiaries or Affiliates of any
agreement or letter of intent with respect to any proposed transaction or event
or series of transactions or events that, individually or in the aggregate, may
reasonably be expected to result in any of the events in (a) through (f) above
or the execution of any written agreement that, when fully performed by the
parties thereto, would result in any of the events in (a) through (f) above.
 

--------------------------------------------------------------------------------


 
“Collateral” means collectively, all real, personal or mixed property and all
types of tangible or intangible property and all other collateral and/or
security granted and/or securities pledged to Agent, any Purchaser or any other
Person pursuant to the Transaction Documents.


“Common Stock” means, collectively, the Voting Common Stock and any capital
stock of any class of stock hereafter authorized that is not limited to a fixed
sum or percentage of par or stated value in respect of the rights of the holders
thereof to participate in dividends in the distribution of assets upon any
liquidation, dissolution or winding up of the Company.


“Default Rate” means that rate of interest per annum equal to 800 basis points
per annum over the Interest Rate applicable to the Note.
 
“Dividend” means any distribution by a corporation, limited liability company or
other entity with respect to its capital stock, membership interests or other
ownership interests whether in cash, securities or other property.


“Environmental Laws” means any Law, including any common law, which relates to
or otherwise imposes liability or standards of conduct concerning discharges,
emissions, releases or threatened releases of noises, odors or any pollutants,
contaminants or hazardous or toxic wastes, substances or materials, into air,
water or groundwater, or land, or otherwise relating to the manufacture,
processing, generation, distribution, use, treatment, storage, disposal,
cleanup, transport or handling of pollutants, contaminants, or hazardous or
toxic wastes, substances or materials, including, but not limited to CERCLA as
amended, the Resource Conservation and Recovery Act of 1976, as amended, the
Toxic Substances Control Act of 1976, as amended, the Federal Water Pollution
Control Act Amendments of 1972, the Clean Water Act of 1977, as amended, the Oil
Pollution Act of 1990, as amended, any so-called “Superlien” law, and any other
similar Federal, state or local statutes.

“Environmental Lien” means any Lien, whether recorded or unrecorded, in favor of
any Governmental Authority, relating to any liability of the Company or any of
its Subsidiaries arising under any Environmental Laws.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.


“GAAP” means generally accepted accounting principles accepted in the United
States of America as promulgated by the Financial Accounting Standards Board, as
in effect from time to time.


“Governmental Authority(ies)” means any international, Federal, state,
interstate, provincial, local, foreign court or governmental agency, authority,
instrumentality, agency, bureau, board, commission, department or regulatory
body.


“Guarantee” means any guarantee of the payment or per-formance of any
Indebtedness or other obligation and any other arrangement whereby credit is
extended to one obligor on the basis of any promise of another Person, whether
that promise is expressed in terms of an obligation to (i) pay the Indebtedness
or other liabilities of such obligor, (ii) purchase an obligation owed by such
obligor, (iii) purchase goods and services from such obligor pursuant to a
take-or-pay contract, (iv) maintain the capital, working capital, solvency or
general financial condition of such obligor, or (v) otherwise assure any
creditor of such obligor against loss (including by way of an agreement to
repurchase or reimburse), whether or not any such arrangement is listed on the
balance sheet of such other Person or referred to in a footnote thereto, but
shall not include endorsements of items for collection in the ordinary course of
business. The amount of any Guarantee shall be equal to the amount of the
obligation so guaranteed or otherwise supported or, if not a fixed or determined
amount, the maximum amount guaranteed or supported.


“Hazardous Material” means any substances or materials that are, on the Closing
Date, regulated under the Environmental Laws.


2

--------------------------------------------------------------------------------


 
“Indebtedness” means at a particular time, without duplication, (i) any
indebtedness for borrowed money or issued in substitution for or exchange of
indebtedness for borrowed money, (ii) any indebtedness evidenced by any note,
bond, debenture or other debt security, (iii) any indebtedness for the deferred
purchase price of property or services with respect to which a Person is liable,
contingently or otherwise, as obligor or otherwise (other than trade payables
and other current liabilities incurred in the ordinary course of business),
(iv) any commitment by which a Person assures a creditor against loss
(including, without limitation, contingent reimbursement obligations with
respect to letters of credit), (v) any obligations for which a Person is
obligated pursuant to a Guarantee, (vi) any obligations under capitalized leases
with respect to which a Person is liable, contingently or otherwise, as obligor,
guarantor or otherwise, or with respect to which obligations a Person assures a
creditor against loss, (vii) any indebtedness secured by a Lien on a Person’s
assets and (viii) any unsatisfied obligation for “with-drawal liability” to a
“multiemployer plan” as such terms are defined under ERISA.


“Investment” as applied to any Person means (i) any direct or indirect purchase
or other acquisition by such Person of any notes, obligations, instruments,
stock, securities or ownership interest (including partnership interests,
limited liability company membership interests and joint venture inter-ests) of
any other Person or (ii) any capital contribution by such Person to any other
Person.


“IRC” means the Internal Revenue Code of 1986, as amended, and any reference to
any particular IRC section shall be interpreted to include any revision of or
successor to that section regardless of how numbered or classified.


“IRS’’ means the United States Internal Revenue Service.


“Law” means any federal, state, local or other law, rule, regulation or
governmental requirement of any kind, and the rules, regulations, written
interpretations and orders promulgated thereunder.


“Lien” or “Liens” mean any mortgage, pledge, security interest, encumbrance,
lien or charge of any kind (including, without limita-tion, any conditional sale
or other title retention agreement or lease in the nature thereof), any sale of
receivables with recourse against the Company or any Significant Subsidiary or
Affiliate of the Company, or any filing or agreement to file a financing
statement as debtor under the Uniform Commercial Code or any similar statute
other than to reflect ownership by a third party of property leased to the
Company or any of its direct or indirect Significant Subsidiaries under a lease
that is not in the nature of a conditional sale or title retention agreement, or
any subordination arrangement in favor of another Person (other than any
subordination arising in the ordinary course of business).

“Material Adverse Effect” means (a) a material adverse effect upon the business,
operations, properties, assets or financial condition of the Company and its
Significant Subsidiaries, taken as a whole or (b) the impairment of the ability
of the Company to perform any of its material obligations under any Transaction
Document to which the Company or any Significant Subsidiary or Affiliate is a
party or of Agent’s or any Purchaser’s to enforce any Transaction Document or
collect any of the Indebtedness due Agent or any Purchaser. In determining
whether any individual event would result in a Material Adverse Effect,
notwithstanding that such event does not of itself have such effect, a Material
Adverse Effect shall be deemed to have occurred if the cumulative effect of such
event and all other then existing events would result in a Material Adverse
Effect.


“McAfee Capital Guaranty” means the Guaranty from McAfee Capital LLC in favor of
Agent for the benefit of Purchaser.


“Most Recent Balance Sheet” means a true and complete copy of the balance sheets
of Borrower and its Significant Subsidiaries as at March 31, 2008 prepared in
accordance with GAAP.


“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
instrument creating a Lien on real property of the Company or any Significant
Subsidiary in favor of Agent or Purchaser, as the same be amended, modified,
supplemented or restated from time to time.


3

--------------------------------------------------------------------------------


 
“Officer’s Certificate” means a certificate signed by the Company’s duly
authorized officer on behalf of the Company.


“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56, as amended.


“Permit” shall mean any license, lease, power, permit, franchise, certificate,
authorization or approval issued by a Governmental Authority.


“Permitted Indebtedness” means (i) any Indebtedness incurred or permitted
pursuant to the terms of this Agreement, (ii) trade payables and other accounts
payable of the Company and its Significant Subsidiaries incurred in the ordinary
course of business, (iii) lease obligations and purchase money indebtedness,
(iv) Indebtedness existing on the date hereof and set forth on the Most Recent
Balance Sheet and (v) unsecured Indebtedness to Laird Q. Cagan.


“Permitted Liens” means:



 
i.
liens for taxes, assessments or governmental charges that are not yet due and
payable or which are being contested in good faith by appropriate proceedings
and for which appropriate reserves (in the good faith judgment of the management
of the Company) have been established in accordance with GAAP consistently
applied;




 
ii.
deposits or pledges made in connection with, or to secure payment of, utilities
or similar services, workers’ compensation, unemployment insurance, old age
pensions or other social security obligations;




 
iii.
purchase money mortgages or liens on any property purchased after the date of
this Agreement to be used by the Company in the normal course of its business
and created or incurred simultaneously with the acquisition of such property, if
such mortgages or liens are limited to the property so acquired;




 
iv.
interests or title of a lessor under any lease permitted by this Agreement;




 
v.
liens imposed by law which were incurred in the ordinary course of business,
such as carriers’, mechanics’, materialmen’s or contractors’ liens or
encumbrances or any similar lien or restriction and which (x) do not
individually or in the aggregate materially detract from the value of the
Collateral or (y) are being contested in good faith by appropriate proceedings;




 
vi.
leases, subleases, easements, rights-of-way, restrictions and other similar
charges and encumbrances not interfering with the ordinary conduct of the
business of the Company and its Significant Subsidiaries or materially
detracting from the value of the Collateral;




 
vii.
Liens outstanding on the date hereof (and renewals and extensions thereof) which
secure Permitted Indebtedness and which are described in the attached
“Indebtedness Schedule;” and




 
viii.
banker’s liens, rights of setoff and liens of securities intermediaries with
respect to deposit accounts maintained in the ordinary course of business.


“Person” means an individual, a partnership, a corpora-tion, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.
 
4

--------------------------------------------------------------------------------


 
“Purchaser” means any of the Persons from time to time named on Schedule A and
their respective successors and permitted assigns, and “Purchasers” shall mean
all of them collectively.


“Qualified Holder” means Purchaser as long as it holds any portion of the Notes
or Underlying Common Stock and each other Person holding (i) at least 10% of the
aggregate principal amount of the Notes then outstanding or (ii) at least 10% of
the Underlying Common Stock then in existence.


“Release” has the meaning set forth in CERCLA.


“Restricted Securities means (i) the Securities issued hereunder, (ii) the
Underlying Common Stock and (iii) any securities issued with respect to the
securities referred to in clauses (i) or (ii) above by way of a stock dividend
or stock split or in connection with a combination of shares, recapitalization,
merger, consolidation or other reorganization. As to any particular Restricted
Securities, such securities shall cease to be Restricted Securities when they
have (a) been effectively registered under the Securities Act and disposed of in
accordance with the registration statement covering them, (b) become eligible
for sale pursuant to Rule 144(k) (or any similar provision then in force) under
the Securities Act or (c) been otherwise transferred and new certificates for
them not bearing the Securities Act legend set forth in Section 8.3 have been
delivered by the Company in accordance with Section 5. Whenever any particular
securities cease to be Restricted Securities, the holder thereof shall be
entitled to receive from the Company, without expense, new securities of like
tenor not bearing a Securities Act legend of the character set forth in
Section 8.3.


“Security Agreement” means any security executed by a Person in favor of Agent
or any Purchaser to secure the Indebtedness under the Notes, as the same be
amended, modified, supplemented or restated from time to time.


“Securities” has the meaning set forth in Section 2.1 hereof.


“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal law then in force.


“Securities and Exchange Commission” includes any governmental body or agency
succeeding to the functions thereof.


“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended,
or any similar federal law then in force.


“Significant Subsidiaries” mean, collectively, American Ethanol, Inc., a Nevada
corporation, Energy Enzymes, Inc., a Delaware corporation, Sutton Ethanol, LLC,
a Nebraska limited liability company, Biofuels Marketing, Inc., a Delaware
corporation, Danville Ethanol, Inc., an Illinois corporation and AE Biofuels,
Inc., a Delaware corporation.


“Subordinated Debt” means any Indebtedness of the Company or any of its
Significant Subsidiaries that is unsecured and subordinated by written contract
in right of payment, liens, security and remedies to the Indebtedness evidenced
by the Note.
 
5

--------------------------------------------------------------------------------



“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof, or (ii) if a limited
liability company, partnership, association or other business entity, a majority
of the limited liability company, partnership or other similar ownership
interest thereof is at the time owned or controlled, directly or indirectly, by
any Person or one or more Subsidiaries of that Person or a combination thereof.
For purposes hereof, a Person or Persons shall be deemed to have a majority
ownership interest in a limited liability company, partnership, association or
other business entity if such Person or Persons shall be allocated a majority of
limited liability company, part-nership, association or other business entity
gains or losses or shall be or control any managing director or general partner
of such limited liability company, partnership, association or other business
entity.


“Transaction Documents” means this Agreement, the Note, the Warrants, the McAfee
Capital Guaranty, all Mortgages, any Security Agreement, any environmental
indemnity agreements, any fee letter and all other documents executed and
delivered in connection with any of the foregoing.


“Underlying Common Stock” means (i) the stock issued or issuable upon exercise
of the Warrants originally issued to Purchaser, or (ii) any Common Stock issued
or issuable with respect to the securities referred to in clause (i) above by
way of stock dividend or stock split or in connection with a combination of
shares, recapitalization, merger, consolidation or other reorganization. For
purposes of this Agreement and the Warrant, any Person who holds Warrants shall
be deemed to be the holder of the Underlying Common Stock obtainable upon
exercise of the Warrants in connection with the transfer thereof or otherwise
regardless of any restric-tion or limitation on the exercise of the Warrants,
such Underlying Common Stock shall be deemed to be in existence, and such Person
shall be entitled to exercise the rights of a holder of Underlying Common Stock
hereunder. As to any particular shares of Underlying Common Stock, such shares
shall cease to be Underlying Common Stock when they have been (a) effectively
registered under the Securities Act and disposed of in accordance with the
registration statement covering them, (b) distributed to the public through a
broker, dealer or market maker pursuant to Rule 144 under the Securities Act (or
any similar provision then in force) or (c) repurchased by the Company or any of
its Subsidiaries.


“Voting Common Stock” means the Company’s Common Stock, par value $0.001 per
share.


“Wholly-Owned Subsidiary” means, with respect to any Person, a Subsidiary of
which all of the outstanding capital stock, membership interests or other
ownership interests are owned by such Person or another Wholly-Owned Subsidiary
of such Person.


1.2 Accounting Principles. The classification, character and amount of all
assets, liabilities, capital accounts and reserves and of all items of income
and expense to be determined, and any consolidation or other accounting
computation to be made, and the interpretation of any definition containing any
financial term, pursuant to this Agreement shall be determined and made in
accordance with GAAP consistently applied, unless such principles are
inconsistent with the express requirements of this Agreement; provided that if
because of a change in GAAP after the date of this Agreement the Company would
be required to alter a previously utilized accounting principle, method or
policy in order to remain in compliance with GAAP, such determination shall
continue to be made in accordance with the Company’s previous accounting
principles, methods and policies.
 
SECTION 2
 
AUTHORIZATION AND CLOSING
 

 
2.1
Authorization of the Note and Warrant. (A) the Company has authorized the
issuance and sale to Purchaser of its 10% Senior Secured Notes in an aggregate
principal amount of $5,000,000, in form and substance as set forth in Exhibit A
attached hereto (collectively, if more than one, the “Notes”, and individually,
the “Note”), and (B) the Company has authorized the issuance and sale of its
Warrants to acquire an aggregate of 250,000 shares of Common Stock of the
Company in form and substance as set forth in Exhibit B attached hereto
(collectively, the “Warrants”, and individually, a “Warrant”). The Notes and the
Warrants are sometimes collectively referred to herein as the “Securities.” 

 
6

--------------------------------------------------------------------------------


 

 
2.2
-Purchase and Sale of the Note and Warrant. At the Closing, (A) the Company
shall sell to Purchaser and, subject to the terms and conditions set forth
herein, Purchaser shall purchase from the Company one or more Notes in the
aggregate principal amount of $5,000,000 at a price equal to $5,000,000, and (B)
the Company shall sell to Purchaser one or more Warrants to purchase 250,000
shares of Common Stock for a purchase price equal to $3. 

 

 
2.3
-The Closing. The closing of the purchase and sale of the Note and the Warrants
(the “Closing”) shall take place on May 16, 2008 (the “Closing Date”). At the
Closing, the Company shall deliver to Purchaser one or more instruments
evidencing the Notes and Warrants to be purchased by Purchaser, issued in the
name of Purchaser or its nominee, upon payment of the purchase price thereof by
wire transfer of immediately available funds as directed by the Company, in the
aggregate amount equal to $5,000,000.


SECTION 3
 
OBLIGATIONS OF THE COMPANY AT THE CLOSING
 
The obligation of Purchaser to purchase and pay for the Securities at the
Closing is subject to the fulfillment as of the Closing of the following
conditions to Agent’s and Purchaser’s satisfaction in their sole discretion:
 

 
3.1
-Representations and Warranties; Covenants; No Event of Default. The
representations and warranties contained in Section 6 hereof shall be true and
correct at and as of the Closing as though then made, the Company shall have
performed all of the covenants required to be performed by it hereunder and
under the other documents, agreements and instruments executed in connection
herewith that are to be complied with or performed by the Company and/or any of
its Significant Subsidiaries on or prior to the Closing and there does not exist
any state of facts that would constitute an Event of Default.

 

 
3.2
Securities Law Compliance. The Company shall have made all filings under all
applicable federal and state securities laws necessary to consummate the
issuance of the Note and Warrants pursuant to this Agreement.

 

 
3.3
-Opinions of Counsel. Agent shall have received from counsel for the Company an
opinion, dated the date of the Closing and in form and substance reasonably
satisfactory to Agent.

 

 
3.4
-Closing Documents. The Company shall have delivered or caused to be delivered
to Agent and Purchaser all of the following documents:

 

 
i.
a Note in the principal amount of $5,000,000, duly completed and executed by the
Company;

 

 
ii.
the Warrants to purchase 250,000 shares of Common Stock, duly completed and
executed by the Company;

 

 
iii.
the McAfee Capital Guaranty, Mortgages for certain real property located in
Nebraska and Illinois, a Security Agreement covering certain machinery and
equipment of Energy Enzyme, Inc.’s cellulosic ethanol demonstration facility in
Montana and an Environmental Indemnity Agreement.

 
7

--------------------------------------------------------------------------------


 

 
iv.
an Officer’s Certificate, dated the date of the Closing, stating that the
conditions specified in this Section 3 have been fully satisfied;

 

 
v.
certified copies of the resolutions duly adopted by the Company’s and each other
Significant Subsidiary’s and McAfee Capital LLC’s board of directors or board of
managers, as applicable, authorizing the execution, delivery and performance of
the Transaction Documents to which such entity is a party and each of the other
agreements contemplated hereby and thereby, the issuance and sale of the
Securities, the reservation for issuance upon exercise of the Warrants, and the
consummation of all other transactions contemplated by this Agreement, as
applicable;

 

 
vi.
a certificate of the secretary or manager of the Company and/or each Significant
Subsidiary and/or McAfee Capital LLC, as the case may be, certifying the names
and the signatures of the officers of such entity authorized to sign this
Agreement, the Note, the Warrants, the Guaranty and each of the other
agreements, documents and instruments contemplated hereby to which such entity
is a party;

 

 
vii.
certified copies of the Certificate of Incorporation, Certificate of Formation,
Limited Liability Company Agreement or Operating Agreement and bylaws, as
applicable, of the Company and each Significant Subsidiary and McAfee Capital
LLC, as applicable, each as in effect at the Closing;

 

 
viii.
a certificate of good standing of the Company and each Significant Subsidiary
and McAfee Capital LLC, dated not more than ten days prior to the Closing,
issued by from each such entity’s state of incorporation or organization;

 

 
ix.
copies of all third party and governmental consents, approvals and filings
required in connection with the consummation of the transactions hereunder
(including, without limitation, all blue sky law filings and waivers of all
preemptive rights (except for preemptive rights granted in the Transaction
Documents) and rights of first refusal);

 

 
x.
insurance certificates naming Agent and Purchaser as additional insured and
first loss payee on all property and liability insurance policies of the Company
and its Significant Subsidiaries pertaining to the Collateral;

 

 
xi.
such other documents relating to the transactions contemplated by this Agreement
or any other Transaction Documents as Agent or its special counsel may
reasonably request.

 

 
3.5
-Proceedings. All corporate and other proceedings taken or required to be taken
by the Company in connection with the transactions contemplated hereby to be
consummated at or prior to the Closing and all documents incident thereto shall
be reasonably satisfactory in form and substance to Agent and its special
counsel.

 

3.6
Closing Fees and Expenses. The Company shall have (i) paid to Agent and
Purchaser the fees set forth in a fee letter of even date herewith from Agent to
the Company, and (ii) reimbursed Purchaser for fees and expenses as provided in
Section 8.1 hereof.

 

 
3.7
-Compliance with Applicable Laws. The purchase of the Note and Warrants by
Purchaser hereunder shall not be prohibited by any applicable law or
governmental rule or regulation and shall not subject Purchaser to any penalty,
liability or, in Purchaser’s sole judgment, other onerous condition under or
pursuant to any applicable law or governmental rule or regulation, and the
purchase of the Note and Warrants by Purchaser hereunder shall be permitted by
laws, rules and regulations of the jurisdictions and Governmental Authorities
and agencies to which Purchaser is subject.

 
8

--------------------------------------------------------------------------------


 
SECTION 4
 
PAYMENT OF THE NOTES

 
4.1
Interest Rate. The interest rate on the principal balance of the Note
outstanding from time to time shall accrue at the rate of ten percent (10%) per
annum or (if less) at the highest rate then permitted under applicable law
(computed on the basis of a 365-day year and the actual number of days elapsed
in any year) (the “Interest Rate”) on the unpaid principal amount of the Note
outstanding from time to time from and including the Closing Date until the date
paid.

 
4.2
Payment of Interest. The Company shall pay to the holder of the Note accrued
interest on the first Business Day of each calendar quarter (each an “Interest
Payment Date”), beginning June 1, 2008, at the Interest Rate. On the Maturity
Date (defined below) interest on the principal balance of the Note outstanding
from the immediately preceding Interest Payment Date through and including the
Maturity Date shall be payable at the Interest Rate. Interest shall accrue on
any principal payment due under this Note and, to the extent permitted by
applicable law, on any interest that has not been paid on the date on which it
is due and payable until such time as payment therefor is actually delivered to
the holder of the Note.

 
4.3
Payment at Maturity. On May 15, 2009 (the “Maturity Date”), the Company will pay
the entire then outstanding principal amount of the Notes together with all
accrued and unpaid interest thereon.

 

4.4
Optional Prepayments. The Company may, at any time and from time to time upon
not less than 120 days’ prior written notice to Agent, prepay all or any portion
(in whole number multiples of $100,000 only) of the outstanding principal amount
of the Note (if more than one Note is outstanding, pro rata among the holders of
the Notes on the basis of the outstanding principal amount of the Note held by
each holder). In connection with each prepayment of principal under the Note,
the Company shall also pay all accrued and unpaid interest on the principal
amount of the Note being repaid.

 

4.5
Mandatory Prepayments. On the Maturity Date, upon a Change of Control or upon
the occurrence and during the continuation beyond all applicable grace or cure
periods of an Event of Default (as hereinafter defined), the Company shall (a)
prepay all of the Notes for an amount equal to the then outstanding principal
balance plus all accrued but unpaid interest thereon, and (b) pay in full all of
the other obligations owing to Agent and Purchaser under or in connection with
this Agreement, which amount shall be calculated on the date of prepayment and
be payable in cash on demand in immediately available funds on such date.

 
COVENANTS
 
5.1  Financial Statements. The Company shall deliver to Agent as soon as
available and in any event within fifteen (15) calendar days after the end of
each calendar month, unaudited consolidated financial statements of the Company
consisting of a balance sheet and statements of income, retained earnings and
cash flows and owners’ equity as of the end of such calendar month, all
certified on behalf of the Company by an authorized officer as being complete
and correct and fairly presenting, in accordance with GAAP, the financial
position and the results of operations of the Company, subject to normal
year-end adjustments and the absence of footnote disclosure.
 
9

--------------------------------------------------------------------------------



5.2  Inspection of Property. The Company and each of its Subsidiaries shall
permit any representatives designated by any Qualified Holder, upon reasonable
notice and during normal business hours and at such other times as any such
holder may reasonably request, to (i) visit and inspect any of the properties of
the Company or any of its Subsidiaries and (ii) examine the corporate and
financial records of the Company and its Subsidiaries and make copies thereof or
extracts therefrom; provided, however, so long as no Event of Default has
occurred and is continuing, the Company shall only be responsible for payment of
the expenses and costs of one such visit, inspection and examination per year.
 
5.3  [Intentionally Omitted].
 
5.4  Note Restrictive Covenants. So long as all or any portion of the Note
remains outstanding, the Company shall not:
 
(i) create, incur, assume or suffer to exist, or permit any Significant
Subsidiary to create, incur, assume or suffer to exist, any Indebtedness other
than Permitted Indebtedness;
 
(ii) sell, lease or otherwise dispose of, or permit any of its Significant
Subsidiaries to sell, lease or otherwise dispose of, in any way, any Collateral;
 
(iii) permit any Liens on any Collateral other than Liens in favor of Purchaser
and Permitted Liens;
 
(iv) change or alter the use of the Collateral or permit the Collateral to waste
or permit any Collateral or portion thereof to be leased or to assign or permit
the assignment of any of the Company’s or any Significant Subsidiary’s right,
title or interest in and to any rents or profits arising, directly or
indirectly, from the Collateral;
 
(v) directly or indirectly declare or pay any Dividends by the Significant
Subsidiaries;
 
(vi) directly or indirectly make, or permit the Company to directly or
indirectly redeem, purchase or make, or permit any of its Significant
Subsidiaries to redeem, purchase or make, any payments with respect to any stock
appreciation rights, phantom stock plans or similar rights or plans or set aside
funds for any of the foregoing;
 
(vii) make any loans or advances to, or Guarantees for the benefit of, any
Person, except for (i) reasonable advances to employees and reasonable
extensions of credit to suppliers and other trade creditors, in each case only
in the ordinary course of business and consistent with past practices,
(ii) Permitted Indebtedness, (iii) Investments having a stated maturity no
greater than one year from the date the Company makes such Investment in
(1) obligations of the United States government or any agency thereof or
obligations guaranteed by the United States government, (2) certificates of
deposit of commercial banks having combined capital and surplus of at least $50
million, (3) commercial paper with a rating of at least “Prime-1” by Moody’s
Investors Service, Inc., (4) U.S. Treasury Bills subject to repurchase
agreements, (5) short-term obligations issued by or guaranteed by the U.S.
Government or an agency thereof, (6) investments in open-end diversified
investment Company of recognized financial standing investing solely in
short-term money market instruments consisting of securities issued or
guaranteed by the U.S. Government or its agencies or instrumentalities, time
deposits and certificates of deposit issued by domestic banks or London branches
of domestic banks, bankers’ acceptances, repurchase agreements, high grade
commercial paper and the like, or (7) accounts, chattel paper and notes
receivable created by the Company in the ordinary course of business;
 
(viii) merge or consolidate with any Person, permit any of its Significant
Subsidiaries to merge or consolidate with any Person, except that any
Wholly-Owned Subsidiary may be merged or consolidated with or into the Company
or another Wholly-Owned Subsidiary; or acquire, or permit any of its Significant
Subsidiaries to acquire, all or any substantial part of the assets or properties
of any Person; or otherwise alter, or permit any of its Significant Subsidiaries
to alter, its legal status;
 
10

--------------------------------------------------------------------------------


 
(ix) liquidate, dissolve or effect a recapitalization or reorganization in any
form of transaction (including, without limitation, any reorganization after
which the Company becomes a Subsidiary of another Person);
 
(x) enter into, become subject to, amend, modify or waive any agreement or
instrument which by its terms would (under any circumstances) restrict (i) the
repayment of any Indebtedness evidenced by the Note or (ii) the Company’s or any
Significant Subsidiary’s right to perform the provisions of any of the
Transaction Documents or the Securities;
 
(xi) change its fiscal year;
 
(xii) prepay any principal or interest on any Indebtedness other than the
Indebtedness evidenced by the Notes.

(xiii) issue or sell any membership interests or other equity interests, or
rights to acquire shares of the capital stock or other equity interests, of any
of its Significant Subsidiaries to any Person other than the Company or a
Wholly-Owned Subsidiary;
 
(xiv) make any amendment to its Articles or Certificate of Incorporation, or
bylaws, as applicable, which violate or breach any of the provisions thereof.
 
5.5  Affirmative Covenants. The Company shall, and the Company shall cause each
of its Significant Subsidiaries to:
 
a) Preservation of Existence, etc. Cause to be done all things reasonably
necessary to maintain, preserve and renew its corporate or limited liability
company existence, rights, franchises, privileges and qualifications and all
material licenses, authorizations and permits necessary to the conduct of its
businesses, except that any Wholly-Owned Subsidiary may be merged or
consolidated with or liquidated into the Company or another Wholly-Owned
Subsidiary.
 
b) -Maintenance of Properties. Maintain and keep its material properties,
including without limitation all Collateral, in good repair, working order and
condition (ordinary wear, tear and obsolescence excepted), and from time to time
make all necessary or desirable repairs, renewals and replacements, so that its
businesses may be properly and advantageously conducted in all material respects
at all times.
 
c) -Payment of Taxes. Pay and discharge when payable all taxes, assessments and
governmental charges imposed upon its properties or upon it or its income or
profits (in each case before the same becomes delinquent and before penalties
accrue thereon) and all material claims for labor, materials or supplies which
if unpaid would by law become a Lien upon any of its property, unless and to the
extent that the same are being contested in good faith and by appropriate
proceedings and adequate reserves (as determined in accordance with GAAP
consistently applied) have been established on its books with respect thereto
and such contest acts to suspend collection of same.
 
d) -Compliance with Obligations. Comply with all other material obligations
which it incurs pursuant to any contract or agreement, whether oral or written,
express or implied, as such obligations become due, unless and to the extent
that the same are being contested in good faith and by appropriate proceedings
and adequate reserves (as determined in accordance with GAAP consistently
applied) have been established on its books with respect thereto or except to
the extent that such failure to comply could not reasonably be expected to
result in a Material Adverse Effect.
 
11

--------------------------------------------------------------------------------


 
e) Compliance with Laws; Permits. Comply with all applicable laws, rules and
regulations of all Governmental Authorities, including, without limitation,
maintaining and preserving in full force and effect all Permits, the violation
of which would reasonably be expected to have a Material Adverse Effect. 
 
f) -Environmental Matters. Comply in all material respects with all
Environmental Laws and all permits, licenses or other authorizations issued
thereunder; respond immediately to any unlawful Release or threatened Release of
any Hazardous Material, substance or waste in a manner which complies in all
material respects with all applicable Environmental Laws and reasonably
mitigates any risk to human health or the environment: and provide such
documents or information, or conduct at its own cost such studies or
assessments, relating to matters arising under the Environmental Laws as any
Purchaser may reasonably request.
 
g) -Maintenance of Insurance: Payment of Proceeds. Apply for and continue in
force with good and responsible insurance Company adequate insurance covering
risks of such types and covering casualties, risks and contingencies of such
types and in such amounts as are customary for prudent corporations of similar
size engaged in similar lines of business, but in no event less than such
amounts that were maintained as of the Closing.
 
h) -Books and Records. Maintain proper books of record and account which present
fairly in all material respects its financial condition and results of
operations and make provisions on its financial statements for all such proper
reserves as in each case are required in accordance with GAAP consistently
applied.
 
5.6  Financial Covenants. So long as any portion of the Note remains
outstanding, the Company shall, and shall cause each of its Significant
Subsidiaries to comply with the following financial covenants: 
 
a) Current Ratio. The Company shall at all times maintain on a consolidated
basis a ratio of current assets to current liabilities (exclusive of any
Indebtedness under the Notes) of at least 1.10:1 as of the end of each month.
 
b) Stock Market Capitalization. The Company shall at all times maintain an
aggregate dollar market value of all of the Company's outstanding shares of at
least $100,000,000 as of the end of each month.

5.7  Underlying Common Stock Restrictive Covenants. So long as any shares of
Underlying Common Stock exists, the Company shall not:
 
(i) liquidate, dissolve or effect a recapitalization or reorganization in any
form of transaction (including, without limitation, any reorganization into a
limited liability company, a partnership or any other non-corporate entity that
is treated as a partnership for federal income tax purposes and any
reorganization after which the Company becomes a Subsidiary of another Person);
or
 
(ii) make any amendment to the Certificate or Articles of Incorporation or
bylaws, violate or breach any of the provisions thereof that would adversely
affect in any respect any rights or remedies of Agent or Purchaser or any
relative rights and priorities of the Common Stock.
 
5.8 Compliance with Agreements. The Company shall perform and observe all of its
obligations, and shall cause each of its Significant Subsidiaries to perform and
observe all of its respective obligations (i) to each holder of the Notes,
(ii) to each holder of the Warrants and Underlying Common Stock set forth herein
and therein and (iii) under each of the agreements contemplated hereby.
 
12

--------------------------------------------------------------------------------


 
5.9 Use of Proceeds. The Company shall not permit any of its Subsidiaries to,
use any proceeds from the sale of the Note hereunder, directly or indirectly,
for the purposes of purchasing or carrying any “margin securities” within the
meaning of Regulation T promulgated by the Board of Governors of the Federal
Reserve Board or for the purpose of arranging for the extension of credit
secured, directly or indi-rectly, in whole or in part by collateral that
includes any “margin securities.”
 
SECTION 6
 
REPRESENTATIONS AND WARRANTIES
 
As a material inducement to Agent and Purchaser to enter into this Agreement and
for Purchaser to purchase the Note, the Company hereby represents and warrants
that except as set forth in the Disclosure Schedule to be made part of this
Agreement upon delivery thereof to Purchaser on or prior to the Closing
(“Disclosure Schedule”) which exceptions shall be deemed part of the
representations and warranties made hereunder, the Company represents and
warrants to Agent and Purchaser the following as of the date of this Agreement
(which representations and warranties shall survive the execution and delivery
of this Agreement):
 
6.1 Organization, Corporate Power and Licenses. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Nevada and is qualified to do business in every jurisdiction in which
its ownership of property or conduct of business requires it to qualify, except
for jurisdictions in which the failure to so qualify has not had and could not
have a Material Adverse Effect. The Company possesses all requisite corporate
power and authority and all material licenses, permits and authorizations
necessary to own and operate its properties, to carry on its businesses as now
conducted and presently proposed to be conducted and to carry out the
transactions contemplated by this Agreement. The copies of the Company’s and its
Significant Subsidiaries’ charter documents and bylaws or applicable constituent
documents which have been furnished to Agent’s special counsel reflect all
amendments made thereto at any time prior to the date of this Agreement and are
correct and complete.
 
6.2 Capitalization and Related Matters. 
 
(i)  Capitalization. The authorized capital stock of the Company, immediately
prior to the Closing, is as set forth on the Disclosure Schedule. Except as set
forth on the Disclosure Schedule, as of the date hereof and immediately prior to
the Closing, neither the Company nor any of its Significant Subsidiaries has
outstanding any stock or securities convertible or exchangeable for any shares
of its capital stock or containing any profit participation features, or any
rights or options to subscribe for or to purchase its capital stock or any stock
or securities convertible into or exchangeable for its capital stock or any
stock appreciation rights or phantom stock plans, except for the Warrants. As of
the Closing, neither the Company nor any of its Significant Subsidiaries shall
be subject to any obligation (contingent or otherwise) to repurchase or
otherwise acquire or retire any shares of its capital stock or any warrants,
options or other rights to acquire its capital stock, except as set forth on the
Capitalization Schedule. All of the outstanding shares of the Company’s capital
stock have been validly issued, are fully paid and nonassessable and the Common
Stock of the Company issuable upon exercise of the Warrants will, when issued,
be duly authorized and validly issued, fully paid and nonassessable.
 
(ii)  There are no statutory or contractual preemptive rights or rights of
refusal with respect to the issuance of the Securities hereunder or the issuance
of the Common Stock upon exercise of the Warrants. The Company has not violated
any applicable federal or state securities laws in connection with the offer,
sale or issuance of any of its capital stock, and the offer, sale and issuance
of the Securities hereunder and the issuance of the Common Stock upon the
exercise of the Warrants do not require registra-tion under the Securities Act
or any applicable state securities laws.
 
13

--------------------------------------------------------------------------------



(iii)  To the Company’s knowledge, there are no agreements between the Company’s
equity holders with respect to the voting or transfer of such Company’s capital
stock or with respect to any other aspect of such Company’s affairs, except for
the Company’s Articles of Incorporation and Bylaws.
 
6.3 Subsidiaries; Investments. The Disclosure Schedule correctly sets forth the
name of each Significant Subsidiary of the Company and the jurisdiction of its
organization or incorporation. Each Significant Subsidiary of the Company is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization or incorporation, possesses all requisite
limited liability company or corporate, as the case may be, power and authority
and all material licenses, permits and authorizations necessary to own its
properties and to carry on its businesses as now being conducted and as
presently proposed to be conducted and is qualified to do business in every
jurisdiction in which its ownership of property or the conduct of business
requires it to qualify, except for jurisdictions in which the failure to so
qualify has not had and could not have a Material Adverse Effect. All of the
outstanding membership interests or shares of capital stock, as the case may be,
of each Significant Subsidiary of the Company are validly issued, fully paid and
nonassessable, and all such membership interests or shares are owned by the
Company or another Significant Subsidiary of the Company free and clear of any
Lien other than Permitted Liens and not subject to any option or right to
purchase any such membership interests. Except as set forth on the Disclosure
Schedule, neither the Company nor any Significant Subsidiary of such Company
owns or holds the right to acquire any membership interests or shares of stock
or any other security or interest in any other Person.
 
6.4 Authorization; No Breach. The execution, delivery and performance of each of
the Transaction Documents and all other agreements and instruments contemplated
hereby to which the Company is a party have been duly authorized by the Company.
Each of the Transaction Documents and all other agreements and instruments
contemplated hereby to which the Company is a party each constitutes a valid and
binding obligation of the Company enforceable in accordance with its terms,
except (i) to the extent rights to indemnity and contribution may be limited by
applicable state or federal securities laws or other public policy underlying
such laws, (ii) enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium or similar laws
affecting creditors’ rights generally and (iii) enforceability may be limited by
general principles of equity. The execution and delivery by the Company of each
of the Transaction Documents and all other agreements and instruments
contemplated hereby to which the Company is a party, the offering, sale and
issuance of the Securities hereunder, the issuance by the Company of the Common
Stock upon exercise of the Warrants, and the consummation of the transactions
contemplated thereby and the fulfillment of and compliance with the respective
terms hereof and thereof by the Company, as applicable, do not and shall not
(i) conflict with or result in a breach of the terms, conditions or provisions
of, (ii) constitute a default under, (iii) result in the creation of any Lien,
security interest, charge or encumbrance upon the Company’s capital stock or
assets pursuant to, (iv) give any third party the right to modify, terminate or
accelerate any obligation under, (v) result in a violation of, or (vi) require
any authorization, consent, approval, exemption or other action by or notice or
declaration to, or filing with, any court or administrative or governmental body
or agency pursuant to, the articles of incorporation, bylaws or other charter
documents of the Company, or any law, statute, rule or regulation to which the
Company or any of its Significant Subsidiaries is subject (including, without
limitation, any usury laws applicable to the Note), or any material agreement or
instrument or any order, judgment or decree to which Company or any of its
Significant Subsidiaries is subject.  
 
6.5 Absence of Undisclosed Liabilities. Neither the Company nor any of its
Subsidiaries have any material obligation or liability (whether accrued,
absolute, contingent, unliquidated or otherwise, whether or not known to the
Company or any of its Subsidiaries, whether due or to become due and regardless
of when asserted) arising out of transactions entered into at or prior to the
Closing, or any action or inaction at or prior to the Closing, or any state of
facts existing at or prior to the Closing except for (i) liabilities and
obligations shown on the Most Recent Balance Sheet, (ii) liabilities under any
agreements, contracts, commitments, licenses or leases which have arisen prior
to the date of the Most Recent Balance Sheet and which are not required under
GAAP to be reflected in a balance sheet or the notes thereto, (iii) liabilities
incurred in the ordinary course of business since the Most Recent Balance Sheet
and/pr (iv) other liabilities that are, individually or in the aggregate,
immaterial.
 
14

--------------------------------------------------------------------------------


 
6.6 No Material Adverse Change. Since March 31, 2008, there has been no material
adverse change in the financial condition, operating results, assets,
liabilities, operations, business, employee relations or customer or supplier
relations of the Company and its Significant Subsidiaries taken as a whole.
 
6.7 Assets. The Company and its Subsidiaries have good and marketable title to,
or a valid leasehold interest in, and valid title to, all Collateral owned by
them, located on their premises or shown on their most recent balance sheet
delivered to Agent or Purchaser or acquired thereafter, free and clear of all
Liens except Permitted Liens.
 
6.8 Litigation, Etc. Except as set forth on the Disclosure Schedule, there are
no actions, suits, pro-ceedings, orders, investigations or claims pending or, to
the Company’s knowledge, threatened against or affecting the Company or any of
its Significant Subsidiaries (or to the Company’s knowledge, pending or
threatened against or affecting any of the officers, directors or employees of
the Company and its Significant Subsidiaries with respect to their respective
businesses or proposed business activities), or pending or threatened by the
Company or any of its Significant Subsidiaries against any third party, at law
or in equity, or before or by any Governmental Authority (including, without
limitation, any actions, suit, proceedings or investigations with respect to the
transactions contemplated by this Agreement). Neither the Company nor any of its
Significant Subsidiaries is subject to any judgment, order or decree of any
court or other Governmental Authority.

6.9 Brokers. Except as set forth on the Disclosure Schedule there are no claims
for brokerage commis-sions, finders’ fees or similar compensation in connection
with the transactions contemplated by this Agreement. The Company shall pay, and
hold Agent and Purchaser harmless against, any liability, loss or expense
(including, without limitation, reasonable attorneys’ fees and out-of-pocket
expenses) arising in connection with any such claim.
 
6.10 Governmental Consent, etc. No permit, consent, approval or authorization
of, or declaration to or filing with, any Governmental Authority is required in
connection with the execu-tion, delivery and performance by the Company of this
Agreement or the other agreements contemplated hereby, or the consummation by
the Company of any other transactions contemplated hereby or thereby, except as
may have been made or obtained prior to the date of this Agreement or obtained
after the Closing in accordance with the terms of the Transaction Documents.
 
6.11 Insurance. Neither the Company nor any of its Significant Subsidiaries is
in default with respect to its obligations under any insurance policy maintained
by it, and neither the Company nor any of its Significant Subsidiaries has been
denied coverage. The insurance coverage of the Company and its Subsidiaries is
customary for prudent corporations of similar size engaged in similar lines of
business.
 
6.12 Employees. The Company is not aware that any executive or key employee of
such Company or any of its Significant Subsidiaries or any group of employees of
such Company or any of its Significant Subsidiaries has any plans to terminate
employment with such Company or any of its Significant Subsidiaries. The Company
and its Significant Subsidiaries has complied in all material respects with all
laws relating to the employment of labor (including, without limitation,
provisions thereof relating to wages, hours, equal opportunity, collective
bargaining and the payment of social security and other taxes), and the Company
is not aware that it or any of its Significant Subsidiaries has any material
labor relations problems (including, without limitation, any union organization
activities, threatened or actual strikes or work stoppages or material
grievances). Neither the Company, its Significant Subsidiaries nor, to the
Company’s knowledge, any of its employees is subject to any noncompete,
nondisclosure, confidentiality, employment, consulting or similar agreements
relating to, affecting or in conflict with the present or proposed business
activities of the Company and its Significant Subsidiaries, except for
agreements between the Company and its present and former employees. 
 
15

--------------------------------------------------------------------------------


 
6.13 Compliance with Laws. Neither the Company nor any of its Significant
Subsidiaries has violated any law or any governmental regulation or requirement
which violation has had or would reasonably be expected to have a Material
Adverse Effect, and neither the Company nor any of its Significant Subsidiaries
has received notice of any such violation.
 
6.14 Environmental and Safety Matters. To the Company’s knowledge: (a) the
Company and its Significant Subsidiaries have in all material respects complied
with and are currently in com-pliance in all material respects with all
Environmental Laws, and neither the Company nor its Significant Subsidiaries
have received any oral or written notice, report or information regarding any
liabilities (whether accrued, absolute, contingent, unliquidated or otherwise)
or any corrective, investigatory response or remedial obligations arising under
Environmental Laws which relate to the Company or its Significant Subsidiaries
or any of their properties or facilities. (b) Without limiting the generality of
the fore-going, the Company and its Significant Subsidiaries have obtained and
complied in all material respects, and are currently in compliance in all
material respects, with all permits, licenses and other authorizations that may
be required pursuant to any Environmental Laws for the occupancy of their
properties or facilities or the operation of their businesses. (c) No
Environmental Lien has attached to any property owned, leased or operated by the
Company or any of its Significant Subsidiaries.
 
6.15 Affiliated Transactions. No officer, director, stockholder or Affiliate of
the Company or any of its Significant Subsidiaries or any individual known to be
related by blood, marriage or adoption to any such individual or any entity in
which any such Person or individual owns any beneficial interest, is a party to
any agreement, contract, commitment, transaction or arrangement with the Company
or any of its Significant Subsidiaries or has any material interest in any
material property used by the Company or any of its Significant Subsidiaries.
 
6.16 Solvency, etc. The Company is not “insolvent,” nor will the Company’s
incurrence of obligations, direct or contingent, to repay the Indebtedness
evidenced by the Note render the Company or any Significant Subsidiary
“insolvent.”
 
6.17 Investment Company. The Company is not an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act of
1940, as amended. The purchase of the Securities, the application of the
proceeds and repayment thereof by the Company and the consummation of the
transactions contemplated by this Agreement will not violate any provision of
such act or any rule, regulation or order issued by the Securities and Exchange
Commission thereunder.

6.18 Margin Regulations. The Company does not own any “margin security”, as the
term is defined in Regulation U of the Federal Reserve Board, and the proceeds
of the Note will be used only for the purposes contemplated hereunder. None of
the proceeds of the Note will be used, directly or indirectly, for the purpose
of purchasing or carrying any margin security, for the purpose of reducing or
retiring any indebtedness which was originally incurred to purchase or carry any
margin security or for any other purpose which might cause any of the securities
purchased under this Agreement to be considered “purpose credit” within the
meaning of Regulations T, U or X of the Federal Reserve Board. The purchase of
the Note will not constitute a violation of such Regulations T, U or X.
 
6.19 Disclosure. Neither this Agreement nor any of the exhibits, schedules,
attachments, written statements, documents, certificates or other items prepared
or supplied to Agent or any Purchaser by or on behalf of the Company or any
Significant Subsidiary with respect to the transactions contemplated hereby
contain any untrue statement of a material fact or omit a material fact
necessary to make each statement contained herein or therein not misleading.
There is no fact which the Company or any Significant Subsidiary has not
disclosed to Agent or Purchaser in writing and of which any of its officers,
directors or executive employees is aware (other than general economic
conditions) and which has had or would reasonably be expected to have a Material
Adverse Effect.
 
16

--------------------------------------------------------------------------------


 
SECTION 7
 


 
EVENTS OF DEFAULT
 
7.1 Definitions. An Event of Default shall be deemed to have occurred if:
 
(i)
the Company fails to pay when due and payable (whether at maturity or otherwise)
the full amount of interest then accrued on the Note or the full amount of any
principal payment (together with any applicable premium) on the Note;

 
(ii)
The Company or any Significant Subsidiary fail to perform or observe any
affirmative covenant contained herein, in the Note or any other agreement
between or among Agent and/or Purchaser and the Company and/or such Significant
Subsidiary and such failure continues for a period of 10 days; or the Company or
any Significant Subsidiary breaches or fails to abide by any negative covenant
contained herein, in the Note, or any other agreement between or among Agent,
Purchaser and the Company and/or such Significant Subsidiary;

 
(iii)
any representation, warranty or information con-tained herein or required to be
furnished to any holder of the Note pursuant to or in connection with this
Agreement, or any writing furnished by the Company to any holder of the Note, is
false or misleading in any material respect on the date made or furnished;

 
(iv)
The Company or any of its Significant Subsidiaries makes an assignment for the
benefit of creditors or admits in writing its inability to pay its debts
generally as they become due; or an order, judgment, decree or injunction is
entered adjudicating the Company or any of its Significant Subsidiaries bankrupt
or insolvent; or an order, judgment, decree or injunction is entered against the
Company or any of its Significant Subsidiaries requiring the dissolution or
split up of the Company or any of its Significant Subsidiaries or preventing the
Company or any of its Significant Subsidiaries from conducting all or any
material part of its or their business; or any order for relief with respect to
the Company or any of its Significant Subsidiaries is entered under federal
bankruptcy laws; or the Company or any of its Significant Subsidiaries petitions
or applies to any tribunal for the appointment of a custodian, trustee,
assignee, receiver, liquidator or sequestrator (or similar official) of the
Company or any of its Significant Subsidiaries, of any substantial part of the
assets of the Company or any of its Significant Subsidiaries, or for the winding
up or liquidation of the Company’s or any of its Significant ubsidiaries’
affairs, or commences any proceeding (other than a proceeding for the voluntary
liquidation and dissolution of any of the Company’s Significant Subsidiaries)
relating to the Company or any of its Significant Subsidiaries under any
bankruptcy reorganization, arrangement, insolvency, readjustment of debt,
dissolution, liquidation or similar law of any jurisdiction now or hereafter in
effect; or any such petition or application is filed, or any such proceeding is
commenced, against the Company or any of its Significant Subsidiaries and either
(i)  the Company or any of its Significant Subsidiaries by any act indicates its
approval thereof, consent thereto or acquies-cence therein or (ii) such
petition, application or proceeding is not dismissed within 45 days;

 
(v)
a final judgment in excess of $250,000 is rendered against the Company or any of
its Significant Subsidiaries and, within 60 days after entry thereof, such
judgment is not discharged in full or fully bonded over or execution thereof
stayed pending appeal, or within 60 days after the expiration of any such stay,
such judgment is not discharged in full;

 
(vi)
the Company or any of its Significant Subsidiaries defaults (i) in payment of
any amounts under any indenture, loan agreement or other instrument under which
any evidence of Indebtedness of the Company or any of its Significant
Subsidiaries exceeding $100,000 in principal amount has been or hereafter may be
issued, (ii) in compliance with the terms, covenants or other provisions of any
such indenture, loan agreement or other instrument and the effect of such
default in compliance is to permit the acceleration of the stated maturity of
such Indebtedness (whether or not actually accelerated) or (in the case of
demand obligations) results in demand for payment of such Indebtedness;

 
17

--------------------------------------------------------------------------------



(vii)
the Company or any of its Significant Subsidiaries shall default in the
performance or observance of any provision of any agreement or commitment (other
than those relating to Indebtedness) and such default has or might have a
Material Adverse Effect;

 
(viii)
a Change in Control shall occur;

 
(ix)
any of this Agreement, the Note, the Warrants, the McAfee Capital Guaranty, the
Security Agreement, the Mortgages or any other Transaction Documents shall cease
to be in full force and effect or declared to be null and void by a court of
competent jurisdiction or there shall occur any default or event of default
under any of the Transaction Documents;

 
(x)
McAfee Capital LLC shall fail to observe or perform any covenant, condition or
agreement in the McAfee Capital Guaranty or the McAfee Capital Guaranty shall be
revoked by McAfee Capital LLC.

 
The foregoing shall constitute Events of Default whatever the reason or cause
for any such Event of Default and whether it is voluntary or involuntary or is
effected by operation of law or pursuant to any judgment, decree or order of any
court or any order, rule or regulation of any administrative or governmental
body.
 
7.2 Consequences of Events of Default.
 
(i)
Upon the occurrence and during the continuance of an Event of Default, the
interest rate on the Note shall increase to the Default Rate. Any increase of
the interest rate resulting from the operation of this subparagraph shall
terminate as of the close of business on the date on which no Events of Default
exist (subject to subsequent increases pursuant to this subparagraph).

 
(ii)
Upon the occurrence and during the continuance of an Event of Default, Agent may
(and at the request of Purchaser shall) (i) declare all Indebtedness evidenced
by the Note to be immediately due and payable (including all accrued and unpaid
interest and any interest at the Default Rate), whereupon all such Indebtedness
shall become due and payable, without presentment, demand, protest or further
notice of any kind, all of which are expressly waived by the Company, and (ii)
exercise all rights and remedies available under this Agreement, any other
Transaction Documents and applicable law and Agent or Purchaser may proceed to
protect and enforce its rights by an action at law, suit in equity or other
appropriate proceeding, whether for the specific performance of any agreement
contained in any Transaction Document, or for an injunction against a violation
of any of the terms thereof, or in aid of the exercise of any power granted
thereby or by law or otherwise. The Company acknowledges, and the parties hereto
agree, that each holder of a Note has the right to maintain its investment in
the Note free from repayment by the Company (except as herein specifically
provided for) and that the provision for payment of an interest premium by the
Company in the event that the Note is prepaid or are accelerated as a result of
an Event of Default, is intended to provide compensation for the deprivation of
such right under such circumstances.

 
7.3  Right of Setoff. To the extent permitted by law, 
 
(i)
in the case an Event of Default shall occur and be continuing or shall exist,
Purchaser shall have the right, in addition to all other rights and remedies
available to it, without notice to the Company, to setoff against and to
appropriate and apply to the unpaid balance of the Note, all accrued interest
thereon and all other obligations of the Company hereunder and under the Note
and the Warrants, any debt owing to, and any other funds held in any manner for
the account of the Company by Agent or Purchaser, including, without limitation,
all funds in all deposit accounts (general or special) now or hereafter
maintained by the Company for its own account with Agent or Purchaser and Agent
and Purchaser are hereby granted a security interest in and lien on all such
debts (including, without limitation, all such deposit accounts) for such
purpose; and

 
18

--------------------------------------------------------------------------------


 
(ii)
such right shall exist whether or not Agent or Purchaser shall have made any
demand under this Agreement, the Note or the Warrants and whether or not the
Note, the Warrants and such other obligations are matured or unmatured.

 
SECTION 8
 
MISCELLANEOUS
 
8.1 Expenses. The Company shall pay, and hold Agent and each Purchaser and all
other holders of the Note and the Warrants harmless against liability for the
payment of, and reimburse on demand as and when incurred from and against,
(i) (x) all reasonable costs and expenses incurred by each of them in connection
with their due diligence review of the Company and its Subsidiaries, (y) all
reasonable costs and expenses incurred by each of them in connection with the
preparation, negotiation, execution and interpretation of this Agreement, the
Note, the Warrants, the Transaction Documents and the other agreements
contemplated hereby and thereby, and the consummation of all of the transactions
contemplated hereby and thereby (including, without limitation, all fees and
expenses of environmental consultants and accountants and all reasonable fees
and expenses of legal counsel) and (z) all UCC searches, title searches,
recording, registration and filing fees, stamp and other taxes which may be
payable in respect of the execution and delivery of this Agreement or the
issuance, delivery or acquisition of the Note, the Warrants, any shares of
Common Stock issuable upon the exercise of the Warrants or any of the
Transaction Documents, which costs and expenses shall be payable at the Closing
or, if the Closing does not occur, payable upon demand, up to a maximum not to
exceed $30,000, (ii) all reasonable fees and expenses (including, without
limitation, all reasonable fees and expenses of legal counsel) incurred with
respect to any amendments or waivers (whether or not the same become effective)
under or in respect of each of the Transaction Documents and the other
agreements and instruments contemplated hereby and thereby, (including, without
limitation, in connection with any proposed merger, sale or recapitalization of
any of the Company or its Significant Subsidiaries) and (iii) the reasonable
fees and expenses (including, without limitation, all reasonable fees and
expenses of legal counsel) incurred with respect to the interpretation and
enforcement of the rights granted under each of the Transaction Documents and
the agreements or instrument contemplated hereby and thereby (including costs of
collection). If the Company fails to pay when due any amounts due Agent and
Purchaser or fail to comply with any of its obligations pursuant to this
Agreement or any other agreement, document or instrument executed or delivered
in connection herewith, the Company shall, upon demand by Agent and Purchaser,
pay to Purchaser such further amounts as shall be sufficient to cover the cost
and expense (including, but not limited to reasonable attorneys’ fees) incurred
by or on behalf of Agent or Purchaser in collecting all such amounts due or in
otherwise enforcing Agent’s and Purchaser’s rights and remedies hereunder. The
Company also agrees to pay to Agent and Purchaser all costs and expenses
incurred by them, including reasonable compensation to its attorneys for all
services rendered, in connection with the investigation of any Event of Default
and enforcement of its rights hereunder or under any Transaction Documents.

8.2 Remedies. Each holder of the Note and the Warrants shall have all rights and
remedies set forth in this Agreement, the Note, the Warrants, the other
Transaction Documents and all rights and remedies which such holders have been
granted at any time under any other agreement or contract and all of the rights
such holders have under any law or in equity. No remedy hereunder or thereunder
conferred is intended to be exclusive of any other remedy, and each and every
such remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or thereunder or now or hereafter existing at law or in equity
or by statute or otherwise. Any Person having any rights under any provision of
this Agreement shall be entitled to enforce such rights specifically (without
posting a bond or other security), to recover damages by reason of any breach of
any provision of this Agreement and to exercise all other rights granted by law.
 
8.3 Purchaser’s Representations. Purchaser hereby represents and warrants to the
Company that:
 
19

--------------------------------------------------------------------------------


 
a)
It is not a “U.S. Person” (as defined in Rule 902 of Regulation S under the
Securities Act) and it understands that no action has been or will be taken in
any jurisdiction by the Company that would permit a public offering of the
Securities in any country or jurisdiction where action for that purpose is
required. It is not acquiring the Securities for the account or benefit of any
U.S. persons except in accordance with exemption from registration requirements
of the Securities Act or in a transaction not subject thereto.

 
b)
It is not acquiring the Securities with a view to any distribution thereof that
would violate the Securities Act or the securities laws of any state of the
United States of America or any other applicable jurisdiction.

 
c)
It (A) agrees that it will not offer, sell or otherwise transfer any of the
Securities nor, unless in compliance with the Securities Act, engage in hedging
transactions involving such securities, on or prior to (x) the date which is 40
days (in the case of the Notes) or one year (in the case of the Warrants) after
the later of the date of the commencement of the offering and the date of
original issuance (or of any predecessor of any Securities proposed to be
transferred by the Purchaser) and (y) such later date, if any, as may be
required by applicable law, except (a) to the Company, (b) pursuant to a
registration statement that has been declared effective under the Securities
Act, (c) for so long as any Securities are eligible for resale pursuant to Rule
144A under the Securities Act, to a person it reasonably believes is a
“qualified institutional buyer” as defined in Rule 144A that purchases for its
own account or for the account of another qualified institutional buyer to whom
notice is given that the transfer is being made in reliance on Rule 144A, (d)
pursuant to offers and sales to Persons who are not “U.S. Persons” (within the
meaning of Regulation S) that occur outside the United States of America within
the meaning of Regulation S or (e) pursuant to any other available exemption
from the registration requirements of the Securities Act, and (B) agrees that it
will give to each person to whom such Securities are transferred a notice
substantially to the effect of this paragraph.

 
d)
The Purchaser acknowledges that the Securities are “restricted securities” as
defined in Rule 144 under the Securities Act and subject to resale restrictions
during the period set forth in Rule 144.

 
e)
No form of “directed selling efforts” (as defined in Rule 902 of Regulation S
under the Securities Act), general solicitation or general advertising in
violation of the Securities Act has been or will be used nor will any offers by
means of any directed selling efforts in the United States of America be made by
the Purchaser or any of its representatives in connection with the offer and
sale of any of the Notes.


f)
The Securities to be acquired by the Purchaser will be acquired for investment
for the Purchaser’s own account, not as a nominee or agent, and not with a view
to the resale or distribution of any part thereof, and the Purchaser has no
present intention of selling, granting any participation in, or otherwise
distributing the same. The Purchaser does not presently have any contract,
undertaking, agreement or arrangement with any Person, directly or indirectly,
to sell, transfer, distribute or grant participations to such Person or to any
third Person, with respect to any of the Securities.

 
g)
The execution, delivery and performance by it of this Agreement and the
consummation by it of the transactions contemplated by the Transaction
Documents, including, without limitation, the purchase of the Securities: (a) is
within its power and authority and has been duly authorized by all necessary
action; (b) does not contravene the terms of its constitutional documents or any
amendment thereof; and (c) shall not violate, constitute a breach of or a
default (with the passage of time or otherwise) under, or require the consent of
any person or a Governmental Authority (other than consents already obtained
which are in full force and effect) under or pursuant to (i) any bond,
debenture, note or other evidence of indebtedness, indenture, mortgage, deed of
trust, lease or any other agreement or instrument to which the Purchaser is a
party or by which the Purchaser or its property is bound, or (ii) any statute,
rule, regulation, law or ordinance, or any judgment, decree or order applicable
to the Purchaser or any of its properties, other than in each of clause (i) and
(ii) such violations, breaches or defaults that would not, individually or in
aggregate, have a Material Adverse Effect on the ability of the Purchaser to
perform its obligations hereunder.

 
20

--------------------------------------------------------------------------------


 
h)
This Agreement and the other Transaction Documents to which it is a party have
been duly executed and delivered by it and assuming that it is binding on and
enforceable against the Company, this Agreement constitutes the Purchaser’s
legal, valid and binding obligation enforceable against the Purchaser in
accordance with its terms, except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally and (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies.

 
i)
Each certificate or instrument representing Restricted Securities shall be
imprinted with a legend in substantially the following form: 



“The securities represented by this certificate may not be offered, sold,
pledged or otherwise transferred or assigned to any US Person and every
purchaser of the securities represented by this certificate will be required to
certify that it is not a US Person and is not acquiring the securities for the
account or benefit of any US Person.
The securities represented by this certificate were originally issued on May
____, 2008 and have not been registered under the Securities Act of 1933, as
amended. The transfer of the securities represented by this certificate is
subject to the conditions specified in the Note and Warrant Purchase Agreement,
dated as of May ___, 2008 and as amended and modified from time to time, between
the Company named therein and certain investors, and the Company reserves the
right to refuse the transfer of such securities until such conditions have been
fulfilled with respect to such transfer. A copy of such conditions shall be
furnished by the Company to the holder hereof upon written request and without
charge.”


8.4  Amendments and Waivers. Except as otherwise expressly provided herein, the
provisions of this Agreement and the Note may be amended or waived and the
Company may take any action herein prohibited, or omit to perform any act herein
required to be performed by it, only if the Company has obtained the written
consent of Agent and the holders of a majority of the outstanding principal
amount of the Note; provided that no such action shall change (i) the rate at
which or the manner in which interest accrues on the Note or the time at which
such interest becomes payable or (ii) any provision relating to the scheduled
payments or prepayments of principal on the Note, without the written consent of
the holders of the outstanding principal amount of the Note. No other course of
dealing between the Company and the holder of any Warrant or Underlying Common
Stock or any delay in exercising any rights hereunder or under the Note, the
Warrants or otherwise shall operate as a waiver of any rights of any such
holders.
 
8.5 Survival of Agreement; Indemnities. All covenants, agreements,
representations and warranties contained in this Agreement or the Note or made
in writing by the Company in connection herewith or therewith shall survive the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby, regardless of any investigation made by Agent
or Purchaser or on their behalf. In addition, notwithstanding the repayment of
all amounts pursuant to this Agreement or the Note, the obligations of the
Company pursuant to Sections 8.1, 8.14, 8.17, 8.18 and 8.19 shall survive the
repayment of the Note, and the obligations of the Company pursuant to
Sections 8.1, 8.17, 8.18 and 8.19 shall survive indefinitely. 
 
8.6 No Setoffs, etc. All payments hereunder and under the Note shall be made by
the Company without setoff, offset, deduction or counterclaim, free and clear of
all taxes, levies, imports, duties, fees and charges, and without any
withholding, restriction or conditions imposed by any Governmental Authority. If
the Company shall be required by any law to deduct, setoff or withhold any
amount from or in respect of any payment to Agent or Purchaser hereunder or
under the Note or the Warrants, then the amount so payable to Agent or Purchaser
shall be increased as may be necessary so that, after making all required
deductions, setoffs and withholdings, Agent or Purchaser shall receive an amount
equal to the sum it would have received had no such deductions, setoffs or
withholding been made.

8.7 Successors and Assigns; Purchaser’s Syndication Rights. Except as otherwise
expressly provided herein, all covenants and agreements contained in this
Agreement by or on behalf of any of the parties hereto shall bind and inure to
the benefit of the respective successors and assigns of the parties hereto
whether or not so expressed or not; provided that the Company shall not assign
any of its rights or obligations under this Agreement or the Note or the
Warrants without the prior written consent of Purchaser or any holder of the
Note; provided further, that Purchaser may sell, transfer, assign or syndicate
all or any portion of the Note or Warrants to a non-US Person upon the prior
written consent of the Company (which consent shall not be unreasonably
withheld), except that Purchaser shall not be restricted in any way from selling
all or a portion of the Note or the Warrants (and shall not be required to
obtain any such consent) if such sale (i) is to any of its Affiliates or (ii) is
required or requested by any Governmental Authority. In addition, and whether or
not any express assignment has been made, the provisions of this Agreement which
are for Purchaser’s benefit as a purchaser or holder of the Note or the Warrants
or the Underlying Common Stock are also for the benefit of, and enforceable by,
any subsequent holder of such Note, Warrants and Underlying Common Stock.
 
21

--------------------------------------------------------------------------------


 
8.8 Aggregation. For purposes of this Agreement and any registration agreement,
all holdings of any portion of the Note by Persons who are Affiliates of each
other shall be aggregated for purposes of meeting any threshold tests under this
Agreement and any such registration agreement.
 
8.9 Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effec-tive and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.
 
8.10 Counterparts. This Agreement may be executed in two or more counterparts,
any one of which need not contain the signatures of more than one party, but all
such counterparts taken together shall constitute one and the same Agreement.
 
8.11 Descriptive Headings; Interpretation. The descrip-tive headings of this
Agreement, the Note and the Warrants are inserted for convenience only and do
not constitute a substantive part of this Agreement. The use of the word
“including” in this Agreement, the Note and the Warrants shall be by way of
example rather than by limitation.
 
8.12 Governing Law.THIS AGREEMENT AND THE NOTE AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT AND THE NOTE HAVE BEEN DELIVERED IN AND IN ALL
RESPECTS, EXCEPT AS SET FORTH BELOW, SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, INCLUDING
SECTION 5-1401 AND SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, BUT
EXCLUDING TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, ALL OTHER CONFLICTS
OF LAWS PRINCIPLES AND CHOICE OF LAW RULES OF THE STATE OF NEW YORK.
 
8.13 Notices. All notices, demands or other communica-tions to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when delivered personally to the
recipient, sent to the recipient by reputable overnight courier service (charges
prepaid) or mailed to the recipient by certified or registered mail, return
receipt requested and postage prepaid. Such notices, demands and other
communications shall be sent to Agent and to the Company at the address
indicated below:


To the Company:
AE Biofuels, Inc.
 
20400 Stevens Creek Boulevard, Suite 700
 
Cupertino, California 95014
 
Attention: Mr. Eric A. McAfee, Chairman and Chief Executive Officer
     
With copies to:
____________________________
   
____________________________
    ____________________________    
Attention:____________________
       

 
22

--------------------------------------------------------------------------------


 
To Agent:
Third Eye Capital Corporation
 
Brookfield Place, TD Canada Trust Tower
 
161 Bay Street, Suite 3820
 
Toronto, Canada ON M5J 2S1
 
Attention: Vice President - Credit
   
With a copy to:
DLA Piper US LLP
 
203 North LaSalle Street
 
Suite 1800
 
Chicago, Illinois 60601
 
Attention: Jennifer Homer

 
or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.


8.14 [Intentionally Omitted].
 
8.15 No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any of the provisions of this Agreement.
 
8.16 Complete Agreement. This Agreement, those documents expressly referred to
herein and other documents of even date herewith, embody the complete agreement
and understanding among the parties and supersede any prior agreements or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way.
 
8.17 Indemnification. In consideration of Agent’s and Purchaser’s execution and
delivery of this Agreement and Purchaser’s acquiring the Note and the Warrants
hereunder and in addition to all of the Company’ other obligations under this
Agreement and in addition to all other rights and remedies available at law or
in equity, the Company and its Significant Subsidiaries shall defend, protect
and indemnify Agent, Purchaser and each other holder of the Note, the Warrants
or the Underlying Common Stock and all of their respective officers, directors,
managers, members, shareholders, partners, affiliates, employees, agents,
attorneys, representatives, successors and assigns (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Indemnitees”), and save and hold each of
them harmless against, and pay on behalf of or reimburse such party on demand as
and when incurred from and against any and all actions, causes of action, suits,
claims, losses (including diminutions in value and consequential damages),
costs, penalties, fees, liabilities and damages, and expenses in connection
therewith (irrespective of whether any such Indemnitee is a party to the action
for which indemnification hereunder is sought), including reasonable attorneys’
fees and disbursements interest and penalties and all amounts paid in
investigation, defense or settlement of any of the foregoing and claims relating
to any of the foregoing (the “Indemnified Liabilities”) incurred by the
Indemnitees or any of them as a result of, or arising out of, or relating to
(i) any transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Note or the Warrants or
(ii) the execution, delivery, performance or enforcement of this Agreement, the
Transaction Documents and any other instrument, document or agreement executed
pursuant hereto or thereto by any of the Indemnitees, except and solely to the
extent that any such Indemnified Liabilities are caused by the particular
Indemnitee’s gross negli-gence or willful misconduct. To the extent that the
foregoing undertaking by the Company may be unenforceable for any reason, the
Company shall make the maximum contribution to the payment and satisfaction of
each of the Indemnified Liabilities which is permissible under applicable law.
 
23

--------------------------------------------------------------------------------


 
8.18 Payment Set Aside. To the extent that the Company makes a payment or
payments to Agent or Purchaser hereunder or under the Note or Agent or Purchaser
enforce any rights or exercise any right of setoff hereunder or thereunder, and
such payment or payments or the proceeds of such enforcement or setoff or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside, recovered from, disgorged by or are required to be
refunded, repaid or otherwise restored to the Company, a trustee, receiver or
any other Person under any law (including, without limitation, any bankruptcy
law, state or federal law, common law or equitable cause of action), then to the
extent of any such restoration the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such enforcement or setoff had not
occurred.
 
8.19  Jurisdiction and Venue. Each of the parties (i) submits to the
jurisdiction of any state or Federal court sitting in New York, New York in any
legal suit, action or proceeding arising out of or relating to this Agreement,
the Note or the Warrants, (ii) agrees that all claims in respect of the action
or proceeding may be heard or determined in any such court and (iii) agrees not
to bring any action or proceeding arising out of or relating to this Agreement,
the Note or the Warrants in any other court. Each of the parties waives any
defense of inconvenient forum to the maintenance of any action or proceeding so
brought and waives any bond, surety or other security that might be required of
any other party with respect thereto. Any party may make service on any other
party by sending or delivering a copy of the process to the party to be served
at the address and in the manner provided for the giving of notices in
Section 8.13. Each party agrees that a final judgment in any action or
proceeding so brought shall be conclusive and may be enforced by suit on the
judgment or in any other manner provided by law. Nothing herein shall affect the
right to serve process in any other manner permitted by law or shall limit the
right of Agent, Purchaser or holders of Underlying Common Stock to bring
proceedings against the Company in the courts of any other jurisdiction and the
exclusive choice of forum set forth in this Section shall not be deemed to
preclude the enforcement by Agent, Purchaser or any holder of the Note, the
Warrants or the Underlying Common Stock of any judgment obtained in any other
forum or the taking by Agent, Purchaser or any holder of the Note, the Warrants
or the Underlying Common Stock of any action to enforce the same in any other
appropriate jurisdiction, and the Company hereby waives the right to
collaterally attack any such judgment or action.

8.20 Acknowledgements. The Company hereby acknowledges that:
 

 
a)
Neither Agent nor Purchaser have any fiduciary relationship with or duty to the
Company arising out of or in connection with this Agreement or any of the other
Transaction Documents, and the relationship between Agent and Purchaser, on one
hand, and the Company, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and

 

 
b)
no joint venture is created hereby or by the other Transaction Documents or
otherwise exists by virtue of the transactions contemplated hereby.

 
8.21 Waiver of Right to Jury Trial. THE COMPANY, AGENT AND EACH HOLDER OF THE
NOTE AND THE WARRANTS HEREBY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
TRIAL BY JURY IN ANY LITIGATION IN ANY COURT WITH RESPECT TO, IN CONNECTION
WITH, OR ARISING OUT OF THIS AGREEMENT, THE NOTE OR THE WARRANTS OR THE
VALIDITY, PROTECTION, INTERPRETATION, COLLECTION OR ENFORCEMENT THEREOF. THE
COMPANY AGREES THAT THIS SECTION 8.21 IS A SPECIFIC AND MATERIAL ASPECT OF THIS
AGREEMENT AND ACKNOWLEDGES THAT PURCHASER WOULD NOT PURCHASE THE NOTE OR THE
WARRANTS HEREUNDER IF THIS SECTION 8.21 WERE NOT PART OF THIS AGREEMENT.
 
8.22 Agent. Purchaser hereby designates and appoints Third Eye Capital
Corporation as the administrative agent, payment agent and collateral agent
under this Agreement and the other Transaction Documents and Purchaser hereby
irrevocably authorizes Third Eye Capital Corporation, as Agent for Purchaser, to
take such action or to refrain from taking such action on its behalf under the
provisions of this Agreement and the other Transaction Documents and to exercise
such powers and perform such duties as are delegated to Agent by the terms of
this Agreement and the other Transaction Documents, together with such other
powers as are reasonably incidental thereto. Agent may perform any of its duties
hereunder, or under the Transaction Documents, by or through its agents,
employees or sub-agents. Agent shall have no duties, obligations or
responsibilities except those expressly set forth in this Agreement or in the
other Transaction Documents. Purchaser shall make its own independent
investigation of the financial condition and affairs of the Company in
connection with the extension of credit hereunder. Neither Agent nor any of its
officers, directors, managers, members, equity owners, employees, attorneys or
agents shall be liable to Purchaser for any action lawfully taken or omitted by
them hereunder or under any of the other Transaction Documents, or in connection
herewith or therewith; provided that the foregoing shall not prevent Agent from
being be liable to the extent of its own gross negligence or willful misconduct
as determined by a court of competent jurisdiction on a final and nonappealable
basis. Agent may resign from the performance of all or part of its functions and
duties hereunder at any time by giving at least thirty (30) calendar days’ prior
written notice to Purchaser. Such resignation shall take effect upon the
acceptance by a successor Agent of appointment. Upon the acceptance of any
appointment as Agent under the Transaction Documents by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent and, upon the
earlier of such acceptance or the effective date of the retiring Agent’s
resignation, the retiring Agent shall be discharged from its duties and
obligations under the Transaction Documents, provided that any indemnity rights
or other rights in favor of such retiring Agent shall continue after and survive
such resignation and succession. Purchaser agrees that any action taken by Agent
in accordance with the provisions of this Agreement or of the other Transaction
Documents relating to the Collateral, and the exercise by Agent of the powers
set forth herein or therein, together with such other powers as are reasonably
incidental thereto, shall be authorized and binding upon Purchaser and Agent.
 
24

--------------------------------------------------------------------------------


 
8.23 USA Patriot Act Notice. Federal law requires all financial institutions to
obtain, verify and record information that identifies each person who opens an
account or obtains a loan. Agent or Purchaser may ask for the Company’s legal
name, address, tax ID number or social security number and other identifying
information. Agent or Purchaser may also ask for additional information or
documentation or take other actions reasonably necessary to verify the identity
of the Company, any Significant Subsidiary, guarantors or other related persons.

25

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.



       
COMPANY:
AE BIOFUELS, INC.
                 
By:
/s/ Eric A. McAfee
 
Its: 
Chief Executive Officer and Chairman of the Board


26

--------------------------------------------------------------------------------





       
AGENT: 
THIRD EYE CAPITAL CORPORATION                  
By:
 /s/ David G. Alexander
 
Its: 
Managing Director




       
PURCHASER:
THIRD EYE CAPITAL ABL OPPORTUNITIES FUND           By: Third Eye Capital ABL
Opportunities SARL, its Managing General Partner           
By:
/s/ Arif Bhalwani
 
Its: 
Manager
        By: /s/ Robert DeNormandie   Its: Manager

 
27

--------------------------------------------------------------------------------



EXHIBIT A


FORM OF NOTE



THIS NOTE MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED OR ASSIGNED
TO ANY US PERSON AND EVERY PURCHASER OR SUBSEQUENT HOLDER OF THIS NOTE WILL BE
REQUIRED TO CERTIFY THAT IT IS NOT A US PERSON AND IS NOT ACQUIRING THE
SECURITIES FOR THE ACCOUNT OR BENEFIT OF ANY US PERSON.
 
THE NOTE EVIDENCED HEREBY HAS NOT BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) AND MAY NOT BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OR ANY OTHER APPLICABLE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OR ANY OTHER APPLICABLE
SECURITIES LAW, INCLUDING STATE SECURITIES LAWS, OR PURSUANT TO AN EXEMPTION
THEREFROM, OR IN A TRANSACTION NOT SUBJECT THERETO.
 
NOTE


$5,000,000
May 16, 2008

 
FOR VALUE RECEIVED, the undersigned, AE BIOFUELS, INC., a Nevada corporation
(the “Company”), hereby unconditionally promises to pay to THIRD EYE CAPITAL ABL
OPPORTUNITIES FUND (the “Note Holder”), or registered assigns, at the office of
_____________________________________________________________ or at such other
address as may be specified by the Note Holder, in lawful money of the United
States of America and in immediately available funds, $5,000,000 (Five Million
and 00/100 Dollars) in installments in the amounts and on the dates as set forth
in the Note Purchase Agreement (defined below). The Company agrees to pay
interest in like money at such office on the unpaid principal amount hereof from
time to time outstanding at the interest rates and on the dates specified in the
Note Purchase Agreement.
 
This Note (a) is one of the Notes referred to in the Note and Warrant Purchase
Agreement dated as of May 16, 2008 (as amended, supplemented or otherwise
modified from time to time, the “Note Purchase Agreement”), among the Company,
Third Eye Capital Corporation, as Agent, and the Note Holder, (b) is subject to
the provisions of the Note Purchase Agreement and (c) is subject to mandatory
prepayment in whole or in part as provided in the Note Purchase Agreement and
the other Transaction Documents. Reference is hereby made to the Transaction
Documents for a description of the properties and assets in which a security
interest has been granted, the nature and extent of the security, the terms and
conditions upon which the security interests were granted and the rights of the
holder of this Note in respect thereof.
 
Upon the occurrence and during the continuance of any one or more Events of
Default, all amounts then remaining unpaid on this Note shall become, or may be
declared to be, immediately due and payable, all as provided in the Note
Purchase Agreement.
 
1-1

--------------------------------------------------------------------------------


 
All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.
 
Unless otherwise defined herein, terms defined in the Note Purchase Agreement
and used herein shall have the meanings given to them in the Note Purchase
Agreement.
 
This Note is hereby expressly limited so that in no contingency or event
whatsoever, whether by acceleration of maturity of the indebtedness evidenced
hereby or otherwise, shall the amount paid or agreed to be paid to the holder of
this Note for the use, forbearance or detention of the money advanced or to be
advanced hereunder exceed the highest lawful rate permissible under the laws of
the State of New York. If, from any circumstances whatsoever, fulfillment of any
provision of this Note shall, at the time performance of such provisions shall
be due, involve the payment of interest in excess of that authorized by law, the
obligation to be fulfilled shall be reduced to the limit so authorized by law,
and if, from any circumstances, the holder of this Note shall ever receive as
interest an amount which would exceed the highest lawful rate, such amount which
would be excessive interest shall be applied to the reduction of the unpaid
principal balance of the indebtedness evidenced hereby and not to the payment of
interest.

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS NOTE HAVE
BEEN DELIVERED IN AND IN ALL RESPECTS, EXCEPT AS SET FORTH BELOW, SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK, INCLUDING SECTION 5-1401 AND SECTION 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW, BUT EXCLUDING TO THE MAXIMUM EXTENT PERMITTED BY
APPLICABLE LAW, ALL OTHER CONFLICTS OF LAWS PRINCIPLES AND CHOICE OF LAW RULES
OF THE STATE OF NEW YORK.
 
1-2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned authorized officer of the Company has
executed this Note as of the date first set forth above.

 

 
AE BIOFUELS, INC.
                 
By:
 
   
Name:
      
Title:
    


--------------------------------------------------------------------------------


 